DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20180007315 A1 – hereafter Kim
	b.	US 20180111554 A1 – hereafter Pearce [¶s 4, 12, 17, 49, 62]
	c.	US 20170361759 A1 – Ana Kim, hereafter A. Kim
	d.	US 20030190090 A1 – hereafter Beeman [Abstract]
	e.	US 20160286122 A1 – hereafter Snavely [¶s 3-10, 19-27, 52-62]
	f.	US 20120119985 A1 – hereafter Kang [Fig.3, ¶s 55, 62-69, 70-78]
	g.	US 20160012299 A1 – hereafter Maeda [Fig.2, ¶s 28-30]
	h.	US 20170353722 A1 – hereafter Jung [¶s 11, 78-84]
	i.	US 20150022693 A1 – hereafter Appia
	j.	US 20180077417 A1 – hereafter Huang

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim 
	
    PNG
    media_image1.png
    117
    513
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on July 8th 2020. Claims 1-15 are pending examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 07/08/2020 is noted, Kim disclosed, the submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
7.	Claim 15 is objected to because of the following informalities: claim 15 is computer readable medium, dependent on the method claim 11. Claim 15 should be an independent claim and incorporate claimed features of claim 11 into claim 15.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  claim 2 has dependency issue.  Appropriate correction is required. For advance the prosecution, Examiner assume that claim 2 is dependent on claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of inventions, Kim disclosed, these claims are directed towards computer-readable medium which is not limited to falling under the statutory classes of invention set forth, Kim disclosed, these claims in using the term “computer readable medium” allows for the computer readable medium to be interpreted as signals, thus non-statutory. Based on current USPTO Policy, when the computer readable medium is not specifically defined as non-transitory in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer readable medium may embody signals, i.e., transitory media. Examiner suggests that Applicants amend the claims to add a limitation to direct the language of the ‘computer readable medium’ claims to only include the non-transitory embodiment which would remove the possibility of claiming signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5, 7-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180077315 A1) (hereafter Kim) in view of Ana Kim et al (US 20170361759 A1) (hereafter A. Kim).

Regarding Claim 2, Kim disclosed, the electronic apparatus of claim 2, wherein the processor is configured to divide the first image into first areas (Kim: 1011 in Fig.10, ¶ 144), divide the second image into second areas (Kim: 1013 in Fig.10, ¶ 144), obtain distance information of each of the plurality of first and second areas, and use a portion of the first image (Kim: Fig.10, ¶s 143-149) and based on the obtained distance information (Kim: ¶s 144-149), a portion of the second image to create a composite image that represents the surroundings of the vehicle (Kim: ¶ 147, "for example, the electronic device may generate an image 1040 by using a third area 1021, which includes the first area 1011 of the image 1010, in the image 1020 and a fourth area 1031, which includes the second area 1013 of the image 1010, in the image 1030" and ¶ 0148, “for example, the electronic device may determine the third area 1021 and the fourth area 1031 based on distances from subjects included in the image 1020 and the image 1030").
Regarding Claim 3, Kim disclosed, the electronic apparatus of claim 2, wherein the processor is configured to obtain the distance information based on a 
Regarding Claim 4, Kim disclosed, the electronic apparatus of claim 3, wherein the processor is configured to compare the image data of the plurality of first areas with the image data of the plurality of second areas, select a first area including a particular subject from among the plurality of first areas and a second area including the particular subject from among the plurality of second areas based on the comparison (Kim: Kim: ¶s 142, 149), and calculate a distance between the particular subject and the vehicle based on a disparity between the selected first area and the selected second area. (Kim: 144-149).
Regarding Claim 5, Kim disclosed, the electronic apparatus of claim 4, wherein the processor is configured to estimate a distance between the first area including the particular subject and a neighboring area based on the calculated distance, wherein the neighboring area does not include the particular subject (Kim: ¶s 143-149).
Regarding Claim 7, Kim disclosed, the electronic apparatus of claim 1, wherein the first image sensor and the second image sensor differ in physical characteristics (Kim: ¶s 95-97).
Regarding Claim 8, Kim disclosed, the electronic apparatus of claim 1, wherein the first image sensor and the second image sensor capture images in the same direction and are separately arranged from each other (Kim: ¶s 95-97).

Regarding Claim 12, Kim disclosed, the method of claim 11, wherein the obtaining of the feature information comprises dividing the first image into first areas; dividing the second image into second areas; and obtaining distance information of each of the plurality of first and second areas, wherein the creating of the composite image comprises using a portion of the first image and a portion of the second image to create a composite image that represents the surroundings of the vehicle, based on the obtained distance information (Kim: ¶s 
Regarding Claim 13, Kim disclosed, the method of claim 12, wherein the obtaining of the distance information comprises obtaining the distance information based on a distance between the first and second image sensors, image data of the plurality of first areas, and image data of the plurality of second areas (Kim: ¶s 143-149).
Regarding Claim 14, Kim disclosed, the method of claim 13, wherein the obtaining of the distance information comprises: comparing the image data of the plurality of first areas with the image data of the plurality of second areas; selecting a first area including a particular subject from among the plurality of first areas and a second area including the particular subject from among the plurality of second areas based on the comparison; and calculating a distance between the particular subject and the vehicle based on a disparity between the selected first area and the selected second area (Kim: ¶s 143-149).
Regarding Claim 15, Kim disclosed, a computer-readable recording medium having recorded thereon a program for causing a computer included in a device to execute the method of claim 11 (Kim: ¶s 195, 196).
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al  (US 20180077315 A1) (hereafter Kim) in view of Ana Kim (US 20170361759 A1) (hereafter A. Kim) as applied to claim 2 above and further in view of Huang et al (US 20180077417 A1) hereafter (Huang).

claim 2. Kim and A. Kim do not explicitly disclosed, wherein the processor is configured to divide the first image into a plurality of first areas by dividing the first image into multiple blocks. However, Huang disclosed, the processor is configured to divide the first image into a plurality of first areas by dividing the first image into multiple blocks (Huang: ¶ 9, QTBT structure used for partitioning an image area into multiple smaller blocks …¶ 12, block-based coding always partition an image into blocks as known in the field (e.g. video/image coding), the image divided into smaller areas …, ¶ 65, one or more processor, or CPU, ¶s 13-14, 26 encoder (e.g. performing the encoding processes). Before the effective filing date of the claimed invention, it would have obvious to modify the apparatus of Kim and A. Kim to incorporate an encoder (e.g. processor or CPU) is configured to divide the first image into a plurality of first areas by dividing the first image into multiple blocks taught by Huang. The rationale and motivation would have been, is one of several straightforward techniques used in video coding, partition or divide the image area into smaller image areas is well-known in the video compression/decompression art (Huang: ¶s 14-17).
11.	Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180077315 A1) (hereafter Kim) in view of Ana Kim et al (US 20170361759 A1) (hereafter A. Kim) and further in view of Appia et al (US 20150022693 A1) (hereafter Appia).
Regarding Claim 9, Kim in view of A. Kim disclosed, the electronic apparatus of claim 1, Kim further disclosed, wherein the composite image corresponds to at 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        April 16, 2021